'Hon. T. M. Trimble             Opinion No. O-3352
 First Assistant State Super-
 intendent Public Instruction   Re: Annexation of Territory
 Austin, Texas                   to Junior College District
Dear Sir:
          We are in receipt of your request for an opinion of
March 28, 1941, concerning a junior college district for Galves-
ton County, which is accompanied by letters from the County
School Superintendent and Presidentof the Board of Trustees of
the City of Galveston.
          It appears that the City of Galveston many years ago
assumed control of the public schools within its limits and in
1935 created by vote of its citizens, as provided in Article
2815h, Vernon's Texas Civil Statutes, a Junior College District
within said city. Subsequently, an attempt to vote a maintenance
tax for the Junior College District was defeated and the Junior
College for that reason has not functioned as suoh. A movement
has been instituted to bring this Junior College District into
operation and also extend it so as to include the remainder of the
County outside the City of Galveston. Several questions are asked
concerning the procedure to be followed with reference to Sections
4 and 17, of Article 2815h, Vernon's Texas Civil Statutes, bowever
we think the procedure set in Section 21 of said statute adequate-
ly disposes of the various inquiries.
          Section 21 of Article 2815h, Vernon's Texas Civil Stat-
utes, reads as follows:
          Wet. 21. (Annexation of districts to junior
     college district.)-  An independent school district,
     or districts, a common school district or districts,
     may be annexed to a junior college district for
     junior college purposes only, by an election as pro-
     vided in Section 2 hereof, upon petition of five per
     cent of the property taxpaying voters in such district
     or districts seeking to be annexed, provided further
     that such annexation shall have been previously ap-
     proved by the board of trustees of the junior college
     district and provided further that election for suah
     annexation shall be called and the results canvassed
Hon. T. M. Trimble, page 2, (O-3352)


     and declared by the aounty board of eduoation
     or the county commissioners's court of the county,
     in oase there is no county board of education,
     provided further that the territory included in
     such annexed district shall thereby assume its
     share or any outstanding bonded indebtedness of
     the junror oollege district, in proportion to the
     assessed valuation within the said district, and
     shall also beaome liable for taxes for maintaining
     the junior college."
          It is our opinion that a junior college district includ-
ing all the territory in Galveston County may be formed by follow-
ing the annexation procedure provided in the above quoted statute.
It would also be necessary, of course, to vote a maintenanae tax
for said district.
                                   Yours very truly
                                   ATTORNEY GENERAL OF TEXAS
                                    By /c/ Cecil C. Cammack
                                    Cecil C, Cammack, Assistant
APPROVED MAY 7, 1941
/s/ Grover Sellers
FIRST ASSISTANT ATTORNEY GENERAL
APPROVED: OPINION COMMITTEE
BY:       BWB, CHAIRMAN
CCC:lh:wb